     Case 3:21-cv-00268-MMD-WGC Document 38 Filed 07/08/21 Page 1 of 2



 1 THE O’MARA LAW FIRM, P.C.                         THE DIGUISEPPE LAW FIRM, P.C.
   DAVID C. OMARA                                    RAYMOND M. DIGUISEPPE*
 2 (Nevada Bar No. 8599)                             4320 Southport-Supply Road
   311 East Liberty Street                           Suite 300
 3 Reno, NV 89501                                    Southport, NC 28461
   P: (775) 323-1321                                 P: 910-713-8804
 4 F: (775) 323-4082                                 E: law.rmd@gmail.com
   E: david@omaralaw.net
 5
   FIREARMS POLICY COALITION
 6 ADAM KRAUT*                                       *Admitted PHV
   WILLIAM SACK*
 7 1215 K Street, 17th Floor
   Sacramento, CA 95814
 8 P: (916) 596-3492
   E: akraut@fpclaw.org
 9 E: wsack@fpclaw.org
10 Attorneys for Plaintiff

11                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
12
      ROGER PALMER, et al.,                           Case No.: 3:21-cv-00268-MMD-WGC
13
                                    Plaintiffs,
14          v.
                                                        STIPULATION FOR EXTENSION OF TIME
15 STEPHEN SISOLAK, in his official                           TO FILE STATUS REPORT
   capacity as Governor of Nevada, et al.,
16                                                                   (FIRST REQUEST)
                         Defendants.
17

18

19          Plaintiffs, and Defendants, by and through their undersigned counsel, hereby submit this
20 stipulation and proposed order extending the deadline to file a status report. This is the first

21 Stipulation for Extension of time. The June 22, 2021, Minute Order (ECF No. 12) directed the

22 parties in the above captioned matter to coordinate exhibits and witnesses and file a status report

23 with the Court no later than 7 days prior to the Hearing on Plaintiffs’ Motion for Preliminary

24 Injunction, scheduled for July 16, 2021. Accordingly, that Order set the due date for the filing of

25 that status report for July 9, 2021, which is also the date for Plaintiff’s reply brief.

26          The parties are seeking this short extension to allow them to circulate their exhibits and
27 witness lists on Friday, July 9, 2021, and then have the weekend and Monday to review the parties

28 briefing, list of exhibits and witnesses, and then have time to draft the status report for the Court in


                                                  -1-
     Case 3:21-cv-00268-MMD-WGC Document 38 Filed 07/08/21 Page 2 of 2



 1 advance of the hearing on Friday, July 16, 2021.

 2          IT IS HEREBY STIPULATED AND AGREED that the Parties request the deadline for the

 3 Joint Status Report, currently due on July 9, 2021, be extended to July 13, 2021.

 4 DATED: July 7, 2021.

 5 MARQUIS AURBACH COFFING                              THE O’MARA LAW FIRM, P.C.

 6 /s/ Nicholas D. Crosby                               /s/ David C. O’Mara
              Nicholas D. Crosby, Esq.                             David C. O’Mara, Esq.
 7 1001 Park Run Drive                                  311 E. Liberty Street
   Las Vegas, Nevada 89145                              Reno, NV 89501
 8
   Counsel for Defendant Lombardo and Wolfson           FIREARMS POLICY COALITION
 9                                                      Adam Kraut, Esq.
   NEVADA OFFICE OF THE ATTORNEY                        William Sack, Esq.
10 GENERAL                                              1215 K Street, 17th Floor
                                                        Sacramento, CA 95814
11 /s/ Steven Shevorski
               Steven Shevorski, Esq.,                  THE DIGUISEPPE LAW FIRM
12 555 E. Washington Street                             Raymond M. DiGuiseppe
   Ste 3900                                             4320 Southport-Supply Road
13 Las Vegas, Nevada 89101                              Ste 300
                                                        Southport, NV 28461
14 Attorneys for Defendants Sisolak, Ford,
   Togliatti and McKay                                  Attorneys for Plaintiffs
15

16 DOUGLAS COUNTY DISTRICT
   ATTORNEY’S OFFICE
17
   /s/ Zachary J. Wadle
18                Zachary J. Wadle
   1038 Buckeye Road
19 P.O.Box 218
   Minden, Nevada 89423
20
   Attorney for Defendants Coverly and Jackson
21

22
                                                ORDER
23
            IT IS SO ORDERED
24
      DATED: July 8      , 2021
25                                                US DISTRICT JUDGE
26

27

28


                                               -2-
